Title: To Thomas Jefferson from Tench Coxe, 16 May 1793
From: Coxe, Tench
To: Jefferson, Thomas



Sir
May 16. 1793

Mr. Stephen Kingston, a merchant of this city, by birth an Irishman, but now a citizen of the U. S. has applied to me on a subject, which he refrains, for a time, to act upon from public Considerations. The prizemaster of one of the prizes taken by “the Citizen Genet” privateer is a debtor to him. He wishes to arrest the man, but is apprehensive, that it may produce some public difficulty: and he has requested me to ask you whether there is any circumstance in the state of things or in the rules prevailing in these cases, which renders it adviseable that a citizen of the U. S. should not cause a debtor on board of a prize in the capacity of a prizemaster to be arrested for debt. I have the honor to be with great respect, Sir your most obedt. Servant

tench coxe

